AS MODIFIED : AUGUST 27, 2009
                                                  RENDERED : APRIL 23, 2009
                                                           TO BE PUBLISHED

               ~SUyrrmr C~Ourf of ~rufurhv
                              2004-SC-001015- DG                 ` `
                                                                       7"




                                     AND
                              2005-SC-000834-DG


                                                       n--% IL
GREGORY B . NAZAR, M .D ., ET AL .            APPELLANTS/ CROSS-APPELLEES



                   ON REVIEW FROM COURT OF APPEALS
V.                    CASE NO . 2003-CA-001110-MR
                JEFFERSON CIRCUIT COURT NO . 00-CI-006591



SHEILA BRANHAM, EXECUTRIX OF
THE ESTATE OF ROE BRANHAM                       APPELLEE/ CROSS-APPELLANT



     OPINION OF THE COURT BY SPECIAL JUSTICE JEFFREY C . MANDO

                                  REVERSING

       This is an appeal from a defense verdict in a medical malpractice action.

Appellee/Cross-Appellant, Sheila Branham as Executrix of the Estate of Roe

Branham [hereinafter "Branham"] alleges that Appellant/ Cross-Appellee, Dr.

Gregory B . Nazar [hereinafter "Dr. Nazar"] committed medical malpractice by

failing to remove an object from Roe Branham's scalp following surgery. The

alleged professional negligence occurred at Norton Audubon Hospital

[hereinafter "Norton"] on February 27, 2000 during an operation in which a

malignant tumor was removed from Branham's brain . The surgery was largely

a success, with nearly 95-100 percent of the tumor having been extracted .
Following surgery, however, Branham complained of pain in his head, which

was initially dismissed as an attendant aspect of his surgery. When the pain

continued for several weeks Branham sought further medical attention . Tests

revealed that a Durahook, a small, metallic object used to hold soft tissues

apart during an operation, was left in Branham's scalp. On August 10, 2000,

the Durahook was surgically removed from Branham's scalp without further

complications . Branham incurred $11,900 .00 in medical expenses as a result

of the surgery.

      After his second surgery, Branham filed suit in Jefferson Circuit Court,

naming Dr. Nazar, Dr. Nazar's medical practice, and Norton as Defendants .

Branham alleged that the Defendants had committed medical malpractice by

failing to remove the Durahook from his scalp after surgery. He further alleged

that both Dr . Nazar and Norton were vicariously liable for the nursing staff's

failure to remove the Durahook from his scalp . Following discovery, Branham

settled his claims against Norton and the trial court entered an agreed order

dismissing them, while preserving Branham's claims against Dr . Nazar.

      Shortly after this settlement, Branham moved for summary judgment

against Dr. Nazar, arguing that he was negligent as a matter of law for having

left the hook in his scalp during surgery. In the alternative, Branham argued

that Dr. Nazar was vicariously liable for the failure of the nursing staff to

remove the hook. In opposing Branham's motion, Dr. Nazar presented

affidavits from two experts : Harold Smith, M.D ., a neurosurgeon, and Susan

Howe, R.N ., a surgical nurse. Both witnesses stated that Dr. Nazar had
satisfied the applicable standard of care, even though the Durahook remained

in Branham's scalp following surgery. As a result, the trial court denied

Branham's dispositive motion .

      At trial, Dr. Nazar testified that he placed the hooks in Branham's scalp

and was supposed to remove them. Dr. Nazar also stated, however, that he did

not count the hooks himself because it was general practice for the nursing

staff to do so. Dr. Nazar further testified that he had no reason to assume that

any of the Durahooks had been left in Branham's scalp. Durahooks are placed

in the patient's scalp and fastened with a rubber band under the operating

table . If the fastening comes loose, Durahooks can slide under the tissue and

become concealed during surgery. Because a towel is placed over the operating

area, Dr. Nazar was unable to see if a Durahook became unfastened.

Furthermore, Dr. Nazar believed that the Durahooks were included in the

nurses' "sharps" count, and at the end of Branham's surgery, he relied upon

the nurses' assurance that all of the sharps had been removed .

      Nurse Susan Howe, an expert witness called by Dr. Nazar, testified that

it was the nursing staff's duty, and not the surgeon's, to ensure that all

"sharps" were accounted for after surgery. In her opinion ; the nurses should

have counted the hooks as sharps despite the fact that they were not explicitly

mentioned in Norton's hospital protocol. Howe also testified that she knew of

no customs or practices which required surgeons to count sharps during or

after surgery. Thus, Howe concluded that Dr. Nazar reasonably relied on the
nurses and scrub technician to count the Durahooks during Branham's

surgery .

       Dr. Nazar's second expert, Dr. Harold Smith, testified that the nurses

should have counted the Durahooks as sharps because it was typically the

duty of the nursing staff to account for sharps after surgery. Dr . Smith,

therefore, opined that Dr. Nazar was not responsible for counting the sharps

and was justified in relying on the nursing staff to conduct the count.

       Nurse Anna Ball and surgical technician Meshon Daniels, who assisted

Dr. Nazar during the surgery, testified that they did not count the hooks

because hospital policy did not require it. Norton's protocol listed several items

which were specified as "sharps," including: "needles, blades, bovie tips, safety

pins, injectables," but not Durahooks . Ms. Ball further testified, however, that

if she had counted items and discovered that one was missing, she would have

promptly notified Dr. Nazar so that he and the nursing staff could search for

the missing item until it was located .

      Following the presentation of this evidence, the trial court denied the

parties' respective motions for directed verdict. The trial court also refused to

instruct the jury on Branham's vicarious liability theory against Dr . Nazar. The

jury then deliberated and returned a verdict in favor of Dr. Nazar, finding that

he had not breached the standard of care .

      On appeal, the Court of Appeals reluctantly reversed the trial court's

denial of Branham's motion for summary judgment . See Branham v. Nazar,

No . 2003-CA-001 110-MR, at *2 (October 22, 2004) . An en. bane Court of
Appeals concluded that under Laws v. Harter , 43 S .W. 2d 449 (Ky. 1975), Dr.

Nazar was negligent as a matter of law for having left the Durahook in

Branham's scalp . As such, summary judgment should have been granted as to

Dr. Nazar's liability and the jury should only have addressed the question of

damages. Id. at 16-17 . From this opinion, Dr. Nazar filed a motion for

discretionary review, asking this Court to reinstate the jury verdict in his favor .

Branham filed a cross-motion for discretionary review on the vicarious liability

issue . We granted both motions.

                         A.    Dr. Nazar's Individual Liability
      In defense of the Court of Appeals' decision, Branham argues that under

Laws v. Harter, 534 S .W .2d 449 (Ky. 1975), Dr. Nazar was negligent as a

matter of law for permitting the Durahook to remain in his scalp after surgery .

In Laws, a surgical sponge was left in the plaintiff following thoracic surgery

performed by the defendant surgeon. Id. at 450 . Before the incision in the

plaintiff's body was closed, a nurse's count revealed that one of the sponges

was missing. Id. After searching the operating room for an extended period of

time, the sponge still could not be located. Id. The surgeon decided that under

the circumstances it would be best to close the patient despite the fact that the

sponge was missing. Id. Following the surgery, X-rays revealed that the

missing sponge remained in the plaintiff's body . Id.

      Upon discovering the sponge, the plaintiff sued the surgeon, alleging that

he was negligent as a matter of law. Id. The surgeon argued that he had

satisfied the standard of care -f a reasonably prudent doctor by deciding to
close the patient, despite the missing sponge . Id. The former Court of Appeals,

however, was not convinced, and held that the reasonableness of the doctor's

decision was not relevant. Id. at 450-51 . Instead, the Court held that the

surgeon was negligent per se because "[h]owever exemplary the care given to

appellant after discovering that a sponge was missing, the fact remains that

when the incision through the diaphragm was closed a sponge was left in the

abdomen ." Id. at 450 . Accordingly, the Court remanded to the trial court for a

new trial addressing only the issue of plaintiff's damages . Id. at 451-52 .

      Dr . Nazar argues that despite Laws, retained foreign object cases are

generally resolved under a res ipsa loquitur standard under Kentucky law.

Under this standard, juries may - but are not required to - infer negligence

from the fact that a surgical item was left in a patient's body . While the

retained foreign object is evidence of negligence, the jury is free to determine

the ultimate issue of the surgeon's liability from the evidence presented at trial.

In support of his argument, Dr. Nazar relies upon Chalothorn v. Meade, 15

S .W .3d 391 (Ky. App . 1999), where the Court of Appeals reversed a trial court

order holding a doctor negligent as a matter of law. In Chalothorn, the plaintiff

required a cesarean section to deliver her baby. Id. at 392 . After the baby was

delivered, the nurse informed the doctor that one surgical sponge was missing.

Id. When a search revealed that a sponge was located on the baby's body in

the nursery, a nurse told the doctor that the count was correct and the doctor

closed the incision in the plaintiff's body. Id. Later, it, was discovered that

what was believed to be a sponge on the baby's body was not a sponge at all
and that in fact one sponge was still missing. Id. The missing sponge was

eventually discovered in the plaintiff's abdomen and was removed without

complications . Id.

       After the sponge was discovered, the plaintiff sued the doctor, arguing

that he was negligent as a matter of law for having left the sponge in her body .

Id. at 393. Relying on Laws, the trial court granted summary judgment to the

plaintiff and the doctor appealed . Id. The Court of Appeals reversed, ruling

that because the doctor had presented evidence of his compliance with the

standard of care summary judgment was inappropriate. Id. The appellate

court distinguished Laws because in that case the doctor was aware that a

sponge was missing when he decided to close the patient . Id. The doctor in

Chalothorn, on the other hand, relied on a nurse's sponge count which

informed him that all the sponges had been located . Id. As such, the appellate

court remanded with instructions for the jury to determine the doctor's

liability . Id.

       In the present case, the Court of Appeals held that Laws mandates the

application of a negligence per se standard in all retained object cases, and

overruled Chalothorn . Branham v. Nazar, No . 2003-CA-001110-MR, at * 19

(October 22, 2004) . In doing so, the court was influenced more by the binding

authority of Laws than by the reasonableness and wisdom of its holding. See

id. Indeed, the court acknowledged that it was troubled by many aspects of the

negligence per se rule, but noted that it lacked the authority to formally adopt

the res ipsa loquitur approach in Kentucky. Id. Because we are similarly
troubled by the impact that the negligence per se approach would have on

Kentucky medical malpractice jurisprudence, we adopt the res ipsa loquitur

approach and hold that juries should generally be permitted to determine a

healthcare professional's liability in a retained foreign object case . Our

decision to adopt this approach was influenced by a number of reasons .

      First, the negligence per se standard is inconsistent with Kentucky's

pure comparative fault system. Nine years after Laws applied the negligence

per se rule, the Supreme Court in Hilen v. Hays joined the majority of

American jurisdictions in adopting comparative fault. See 673 S .W .2d 713,

720 (Ky. 1984) . Under comparative fault, a jury is permitted to allocate fault

each party to the action, considering both the nature and conduct of each

party at fault and the extent of the causal relationship between the conduct

and the damages claimed. Id. a t 719 . The negligence per se rule announced

Laws takes the issue of individual accountability away from the jury and

inexplicably ascribes fault to the surgeon, regardless of whether the evidence

suggests otherwise. As the Court of Appeals noted, "Laws assumes that

negligence had to have occurred so, therefore the surgeon must have been

negligent." Branham v. Nazar, No. 2003-CA-001110-MR .

      This conflict is significant because comparative fault analysis will

inevitably arise in the vast majority of retained foreign object cases . Usually,

retained foreign object cases originate from medical operations in which

multiple medical care professionals perform a variety of tasks. As illustrated

by the present case, any number of people including the surgeon,
anesthesiologist, nursing staff, and other hospital staff may be at fault for

having left an offending item in a plaintiff's body. The varied business

relationships which exist at modern hospitals further complicate the issue .

Because of these various types of relationships, no two surgical procedures are

exactly alike, and the duties and responsibilities of the medical care

professionals will likely depend on the specific facts of each case . A per se rule

cannot account for these differences and would unfairly ascribe fault to

surgeons, regardless of their responsibility for the plaintiff's injury.

      The res ipsa loquitur approach avoids this unfairness by permitting juries

to infer negligence from the fact of the retained foreign object, while granting

them the latitude to analyze other facts and evidence relevant to liability . As

such, juries are free to analyze the reliability and veracity of the defendant's

expert witnesses and weigh it against the likelihood that the surgeon was

negligent in failing to remove an object from the plaintiff's body during surgery.

The res ipsa loquitur standard simply provides a more equitable method for

resolving retained foreign object cases .

      In addition, the res ipsa loquitur approach is more consistent with most

of our caselaw. Of all the retained foreign object cases in Kentucky, only Laws

applied the negligence per se rule. Before Laws, Kentucky courts repeatedly

held that a jury should decide whether a surgeon is liable for permitting a

surgical item to remain in a patient after surgery. See Samuels v. Willis , 118
S.W. 339, 342 (Ky. 1909) ; Barnett's Adm'r v . Brand , 177 S .W. 461, 464

(Ky. 1915) ; Carter v. Harlan Hospital, 128 S .W.2d 174, 176 (1939) .
Unfortunately, the Court in Laws made no effort to distinguish these decisions

or to question the significance of this line of contrary precedent. Further, the

court cited no legal authority, from Kentucky or any other jurisdiction, to

support its per se rule. The lack of analysis and supporting authority in Laws

does little to instill confidence in the wisdom of its approach .

      The lukewarm reception of Laws by subsequent Kentucky courts further

undermines our faith in the negligence per se rule . Just two years after Laws,

this Court noted that a res ipsa loquitur standard should apply in a case where

a surgical blade was left in a patient's body during an operation to remove a

kidney stone . See City of Somerset v . Hart, 549 S .W .2d 814, 817 (Ky. 1977) .

This theme continued in Chalothorn, where the Court of Appeals refused to

apply the negligence per se rule and distinguished Laws on its facts. See 15

S .W .3d at 393 . Even in the process of applying the negligence per se rule in

the present case, the Court of Appeals expressed disapproval of Laws and

argued for its hasty demise . Branham v. Nazar, No. 2003-CA-001110-MR. As

such, to promote a negligence per se rule now would require us to adopt a rule

that has never been well-received by Kentucky courts . Instead, we reaffirm the

caselaw which leaves the issue of a surgeon's liability to the jury and adopt the

res ipsa loquitur approach for Kentucky retained foreign object cases.

      Our adoption of the res ipsa loquitur standard renders the continued

viability of Laws questionable . Though stare decisis inspires in this Court both

humility and respect for established precedent, it "does not commit us to the

sanctification of ancient fallacy." Hilen, 673 S .W.2d at 717 . As Justice Leibson


                                         10
noted, "[t)he common law is not a stagnant pool, but a moving stream ." Id.

(citing City of Louisville v. Chapman, Ky., 413 S .W.2d 74, 77 (1967)) . When

rules, as the one announced in Laws, prove unworkable or inconsistent with

other law, it is the duty of this Court to clarify the common law and direct its

development. Because the negligence per se rule announced in Laws is

inconsistent with the res ipsa loquitur approach we adopt today, it is now

overruled.

      Because we have rejected the per se rule in retained foreign object cases,

the trial court was correct in refusing to hold Dr. Nazar negligent as a matter of

law for failing to remove the Durahook from Branham's scalp. Branham,

however, still argues that trial court should have granted his motion for

summary judgment or his motion for directed verdict. Summary judgment is

only appropriate where the moving party establishes that there is no genuine

issue of material fact warranting resolution by a jury . See Ky. R . Civ. P. 56 .03;

see also Steelvest, Inc . v . Scansteel Service Center, Inc ., 807 S .W .2d 476, 482

(Ky. 1991) . Similarly, motions for directed verdict are appropriate if the moving

party can establish that based on the evidence presented at trial, reasonable

minds could not differ on the proper resolution of the case . See Ky . R. Civ. P.

51 .01 ; Spivey v. Sheeler, 514 S.W.2d 667, 673 (Ky. 1974) . Both standards

require, however, the reviewing court to construe the facts in favor of the non-

moving party.

      Dr. Nazar presented adequate evidence both before and during trial

which created fact issues sufficient to defeat Branham's motions . Before trial,
Dr. Nazar submitted expert affidavits stating that he complied with the

standard of care, despite the failure to remove the Durahook after surgery. At

trial, Dr. Nazar presented one expert who testified that it was common practice

for doctors to rely on nurses to account for all sharps used during surgery and

another expert who testified that it was the nursing staff's obligation to count

the Durahooks even though these items were not listed specifically in the

Norton protocol. Even though the presence of the Durahook in Branham's

scalp constituted prima facie evidence of negligence, the expert testimony

created a question of fact regarding Dr . Nazar's liability for Branham's injuries .

Accordingly, the trial court did not err in denying Branham's motions for

summary judgment and directed verdict .

                         B.     Dr. Nazar's Vicarious Liability
      Having determined that the jury was correctly allowed to resolve the

issue of Dr. Nazar's individual liability, we must now determine whether the

jury should have been permitted to address his vicarious liability . The trial

court twice rejected Branham's contentions that Dr . Nazar is vicariously liable

for the conduct of Norton's nursing staff during his operation . First, the court

denied his motion for summary judgment based on the doctrine of respondeat

superior, and second the court refused to instruct the jury on that theory at the

close of evidence . Branham v. Nazar, No . 2003-CA-001110-MR . Because it

ruled that Dr. Nazar was liable as a matter of law, the Court of Appeals did not

address this issue in its majority opinion. On appeal, however, Branham

renews his claim that Dr . Nazar should be held vicariously liable for the failure



                                         12
of the nursing staff to fulfill their duties to remove the Durahook from his

scalp.

         To hold Dr. Nazar vicariously liable for the nursing staff's negligence,

Branham must establish that the nurses were Dr. Nazar's agents . "Where the

facts are in dispute and the evidence is contradictory or conflicting, the

question of agency, like other questions of fact, is to be determined by a jury .

However, where the facts [regarding the parties' relationship] are undisputed,

the question becomes one of law for the court." Wolford v . Scott Nickels Bus

Co . , 257 S .W.2d 594, 595 (Ky. 1953) . Here, Branham argued to the trial court

that Dr. Nazar's admissions that he supervised the nurses and was in charge of

the placement and removal of the Durahooks demonstrated that he was in

control of the nurses and they were his agents . Disagreeing that those

admissions proved an agency relationship, Dr. Nazar contended that the

hospital's manual, which directs nurses to follow certain steps when assisting

surgeons, and his reliance on the nurses to count the sharps showed that they

were not his agents . Thus, the parties did not dispute the facts surrounding

Dr. Nazar's and the nurses' relationship-that Dr . Nazar relied on the nurses to

count the sharps-they simply disagreed with whether or not these facts

established an agency relationship . Therefore, because the facts surrounding

the parties' relationship were undisputed in this case, the question of whether

an agency relationship existed between Dr. Nazar and the nurses was a

question of law for the trial court . See CSX Transportation, Inc . v. First

National Bank of Gram , 14 S .W .3d 563, 566 (Ky. App. 1999) ("[a]s the facts


                                          13
surrounding the relationship between CSXT and CTI are undisputed, the trial

court properly made the determination of the issue of agency rather than to

submit the question to the jury") .

      A principal may be held vicariously liable for the negligent acts of his or

her agent, but generally is not held liable for the conduct of an independent

contractor . Williams v. Kentucky Dept. of Educ. , 113 S .W.3d 145, 151 (Ky.

2003) . An individual is the agent of another if the principal has the power or

responsibility to control the method, manner, and details of the agent's work.

See City of Winchester v. King, 266 S .W.2d 343, 345 (Ky. 1954) . If, however,

an individual is free to determine how work is done and the principal cares

only about the end result, then that individual is an independent contractor.

See Pancake v. Cull, 388 S .W.2d 391, 392 (Ky . 1960) .

      Relying upon City of Somerset, supra, Branham argues that nurses are

the dual agents of the hospital and the surgeon during surgery. Like the facts

in the present case, the plaintiff in City of Somerset was a patient who had the

unfortunate experience of having a surgical item left in his body during an

operation . 549 S .W . 2d at 815 . Unlike the present case, however, the

defendant doctor settled before trial, leaving only the hospital and nursing staff

as defendants. Id. Because the operating surgeon was "authorized to

supervise and direct the staff in the operating room[,]" it was assumed that the

nurses were his agents . Id. at 816. Thus, the hospital defended against

liability by arguing that the nurses could not be the agents of the hospital

during the surgery because they were the doctor's agents at the time .


                                        14
      This Court rejected the hospital's argument and held that though the

nurses were the "borrowed servants" of the surgeon during the operation, they

remained the agents of the hospital . The Court noted that under traditional

agency law, the issue of control is determinative, and since the nurses were

paid, trained, and employed by the hospital their agency status was clear. City

of Somerset , 549 S .W .2d at 816. In borrowed servant cases, agency for one

party is only destroyed by agency for another if the fulfillment of one role

requires the abandonment of the other. Because the nurses' conduct during

the operation was in pursuit of the health of the patient, which was the end

goal of both the doctor and the hospital, there was no conflict which terminated

or suspended the nurses' agency relationship with the hospital. Therefore, the

Court concluded that the nurses remained the agents of the hospital even if

they were the surgeon's agents for the same act. Id. at 817 .

      Branham suggests that City of Somerset requires the conclusion that a

surgeon and a hospital are dual principals of the nursing staff which assists

the surgeon during an operation. The decision cannot be read to compel such

an outcome . In City of Somerset, the court held that where there are facts

sufficient to support a dual agency relationship, a surgical nursing staff may be

the dual agents of both a surgeon and a hospital . See 549 S .W.2d at 816-17 .

City of Somerset did not displace the traditional inquiry required for all agency

determinations, but instead was founded upon it: agency relationships are

created when one party has the authority to control the details of another's

work. See Winchester, 266 S.W .2d at 345; Pancake, 388 S.W .2d at 392 .


                                        15
Branham was, therefore, required to present evidence of the facts and

circumstances which supported his theory that an agency relationship existed

between Dr. Nazar and the nursing staff.

      As stated above, the trial court should have granted Branham's motion

for summary judgment only if it appeared that there was no genuine issue of

material fact regarding Dr. Nazar's vicarious liability and that Branham was

entitled to judgment as a matter of law. Steelvest, Inc., 807 S .W.2d at 480.

Under this standard, Branham was required to show that the members of the

Norton nursing staff were Dr. Nazar's agents as a matter of law. This,

Branham simply could not do. He relies only on the testimony that as the

surgeon during the operation, Dr. Nazar "supervised" the conduct of the

nursing staff and the fact that Dr. Nazar "admitted" that he was in charge of

the placement and removal of the Durahooks.

      Dr. Nazar, however, submitted affidavits which stated that he justifiably

relied upon the nursing staff to count the "sharps ." Dr. Nazar presented

evidence that he relied upon the nursing staff, rather than instructing them on

how, to count the sharps because it was common surgical practice to do so . In

addition, the hospital's manual lists over seventeen steps for nurses to follow

when assisting surgeons during surgery, but no evidence was presented which

suggested that Dr. Nazar attempted to augment or supplement the hospital

policy with his own direction . The evidence suggests that Dr. Nazar lacked the

authority to control the details of the nurses' work, their training, and terms of

employment, and that they were not his agents during Branham's surgery. As


                                        16
a result, the trial court correctly concluded that Branham was not entitled to

judgment as a matter of law on his vicarious liability theory.

      Due to the lack of evidence supporting Branham's vicarious liability

theory, the trial court likewise correctly refused to submit the issue to the jury.

"A party plaintiff is entitled to have their theory of the case submitted to the

jury if there is any evidence to sustain it." Clark v. Hauck Mfg . Co. , 910 S .W. 2d

247, 250 (Ky. 1995) . Trial courts, however, have the authority to deny

requested instructions and their decision to do so will only be reversed for an

abuse of discretion . See Office Inc . v . Wilkey, 173 S .W .3d 226, 229 (Ky. 2005) .

      Though Dr . Nazar testified that he "supervised" the nursing staff and

placed the Durahooks, Branham presented no other evidence tending to

support his agency theory . Nurse Ball and Meshon Daniels, who both assisted

Dr . Nazar on the day of Branham's surgery, made no mention of Dr. Nazar's

orders during the operation, but instead both testified that they followed

hospital protocol in their decision not to count the Durahooks. In his brief,

Branham cites no other evidence that Dr. Nazar ordered or instructed the

nursing staff on how to assist him during the operation . In the absence of

more evidence establishing that Dr. Nazar had the right to control the details of

the nurses' work, we cannot say that the trial court erred in refusing to

instruct the jury on Branham's vicarious liability theory.

                          C.    Branham's Settlement with Norton
      Finally, Dr. Nazar argues that, even assuming that the nurses were his

agents, he cannot be held liable for their negligence because Branham has



                                         17
already settled with and released Norton's from liability. Because we have

concluded that the trial court did not err in refusing to instruct the jury on

Branham's vicarious liability theory, it is unnecessary for us to resolve this

issue.



                           D.    CONCLUSION

         For the reasons mentioned above, we REVERSE the judgment of the

Court of Appeals and reinstate the Judgment of the trial court in favor of Dr.

Nazar.

         Abramson, Cunningham, Noble, Scott, and Venters, JJ. ; and Special

Justice Jeffrey C . Mando and Special Justice Walter A. Baker, sitting.

Abramson and Scott, JJ ., and Special Justice Walter A. Baker, concur.

Venters, J . concurs in part and dissents in part by separate opinion in which

Cunningham and Noble, JJ., joins . Minton, C .J. ; and Schroder, J ., not sitting.



         VENTERS, JUSTICE, CONCURRING IN PART AND DISSENTING IN

PART: I concur with the sound reasoning and scholarly analysis expressed by

Special Justice Mando in our rejection of the negligence per se rule of Laws v.

Harter, 534 S.W.2d 449 (Ky. 1975), and adoption of the res ipso loquitor

approach to medical negligence issues arising from surgical objects left in a

patient. But, I must respectfully dissent from the majority opinion with respect

to the issue of Dr . Nazar's vicarious liability for the negligent failure of the
nursing staff to accurately count the Durahooks removed from his patient's

scalp .

          The Majority concedes that the dual agency doctrine of City of Somerset

v. Hart, 549 S.W.2d 814 (Ky. 1977) is alive and well. But despite the

substantial similarity in the facts of Hart and the instant case, the Majority

concludes that Branham failed to produce sufficient evidence of an agency

relationship between Dr. Nazar and the surgical nursing staff to justify

submission of the issue to the jury. The existence of an agency relationship is

a legal conclusion to be reached only after analyzing the relevant facts. Wright

v . Sullivan Payne Co. , 839 S.W.2d 250, 253 (Ky. 1992) . Where the facts are in

dispute and the evidence is contradictory or conflicting, the question of agency

is one of fact to be determined by the jury. See CSX Transportation, Inc . v.

First National Bank of Grayson, 14 S .W.3d 563, 566 (Ky. App. 1999) . The right

to control is considered the most critical element in determining whether an

agency relationship exists . Id. a t 567 . Nazar admitted that he was responsible

for the removal of all of the Durahooks used . He testified that the surgical

nursing staff was under his supervision during the surgery. He depended

upon them to count the Durahooks as he removed them . The purpose for

counting the Durahooks was to enable Dr. Nazar to ascertain that he had

properly fulfilled his duty to remove all of them. It is inconceivable that, as the

supervisor of the nurses during the surgery, Dr. Nazar did not have the right to

control their counting of the "sharps" . The Court, in Hart, stated :

          It is beyond cavil in this case that the accurate accounting for
          scalpel blades is "of mutual interest to both" the surgeon and the

                                           19
       hospital, that such an accounting "effects their common purpose",
       i.e., the cure of the patient, and that the surgeon issued no orders
       to operating staff in regard to the accounting for scalpel blades
       which conflicted with those of the Hospital . Consequently, the
       operating room staff acted as servants of both the surgeon and the
       hospital as a matter of law .

Id . at 817 .

        In its conclusion that the evidence was insufficient, even to warrant a

jury instruction, the Majority observes that the nurses "made no mention of Dr.

Nazar's orders during the operation" and that Branham cited no evidence that

Dr. Nazar ordered or instructed the nursing staff on how to assist him during

the operation . Those facts simply indicate that he may have been deficient in

his supervision of the nurses, but they in no way negate his role as their

supervisor and their role as his agents during the surgery. I would submit that

Dr . Nazar's admissions resolve that issue in favor of Branham as a matter of

law, but at a minimum, the matter should have been submitted to the jury .

       Cunningham and Noble, JJ ., join .
COUNSEL FOR APPELLANTS/ CROSS-APPELLEES :

Gerald R . Toner
James Patrick Grohmann
Cathleen Charters Palmer
O'Bryan, Brown 8, Toner, PLLC .
1500 Stark Building
455 South Fourth Street
Louisville KY 40202


COUNSEL FOR APPELLEE/CROSS-APPELLANT:

Kevin Crosby Burke
Thomas Wesley Faulkner
125 South Seventh Street
Louisville KY 40202-2703


COUNSEL FOR AMICUS CURIAE,
KENTUCKY SOCIETY OF INTERVENTIONAL PAIN PHYSICIANS :

James Allen Sigler
300 Broadway
P O Box 995
Paducah KY 42002-0995

Jonathan D . Pitchford
James Richard Coltharp, Jr.
Whitlow, Roberts, Houston 8v Straub, PLLC .
300 Broadway
P O Box 995
Paducah KY 42002-0995


COUNSEL FOR AMICUS CURIAE,
THE KENTUCKY CHAPTER OF AMERICAN COLLEGE
OF SURGEONS :

Bradley R. Hume
Beth Hendrickson McMasters
Thompson Miller 8s Simpson, PLC .
600 West Main Street
Suite 500
Louisville KY 40202



                                     21
              '~$Uyrrmr (~Vurf of ~Rrufurhv

                              2004-SC-001015-DG
                                     AND
                              2005-SC-000834-DG


GREGORY B . NAZAR, M .D ., AND
GREGORY B . NAZAR, M .D ., P.S .C.            APPELLANTS/ CROSS-APPELLEES



                  ON REVIEW FROM COURT OF APPEALS
V.                   CASE NO . 2003-CA-001110-MR
               JEFFERSON CIRCUIT COURT NO . 00-CI-006591



SHEILA BRANHAM, EXECUTRIX OF
THE ESTATE OF ROE BRANHAM                        APPELLEE/ CROSS-APPELLANT



               ORDER DENYING PETITION FOR REHEARING
                    AND GRANTING MODIFICATION


      The Petition for Rehearing, filed by the Appellee/ Cross-Appellant, of the

Opinion of the Court rendered April 23, 2009, is DENIED .

      The Opinion of the Court rendered on April 23, 2009, is MODIFIED by

substitution of the attached Opinion in lieu of the original Opinion . Said

modifications do not affect the holding of the Opinion or the Concurring in Part

and Dissenting in Part Opinion as originally rendered .

       Abramson, Cunningham, and Scott, JJ ., concur. Special Justice Jeffrey

C. Mando and Special ~T~astice Walter A. Baker, concur. Noble and Veneers,
JJ., dissent and would grant rehearing . Minton, C .J . ; and Schroder, J ., not

sitting.

       Entered : August 27, 2009 .




                              DEPUTY CHIEF JUSTICE